City of New York v FC 42nd St. Assoc., L.P. (2019 NY Slip Op 00972)





City of New York v FC 42nd St. Assoc., L.P.


2019 NY Slip Op 00972


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Acosta, P.J., Gische, Kapnick, Gesmer, Singh, JJ.


8350N 451648/17

[*1] The City of New York, Plaintiff-Appellant,
vFC 42nd Street Associates, L.P., Defendant-Respondent.


Carter Ledyard & Milburn LLP, New York (John R. Casolaro of counsel), for appellant.
Fried, Frank, Harris, Shriver & Jacobson LLP, New York (Janice Mac Avoy and Danica L. Brown of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J. J.), entered on or about May 2, 2018, which granted defendant's motion to compel arbitration and stay the action pending arbitration, unanimously affirmed, without costs.
Article 3.01(c) of the parties' Ground Lease unambiguously provides for arbitration of the instant dispute concerning the Fair Market Value of certain property (see Matter of Excelsior 57th Corp. (Kern) , 290 AD2d 329, 330 [1st Dept 2002]; ITT Sheraton Corp. v 801 Seventh Ave. , 184 AD2d 329, 329 [1st Dept 1992]). The arbitrators are qualified professionals competent in the area of land valuation, and the court should not interfere with the broad authority granted them to resolve this dispute (ITT , 184 AD2d at 329).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK